The Court delivered a charge to the following effect:
M'KEAN, Chief Justice:
—This indictment charges all the various acts which constitute misprision of treason ; and it is the duty of the Jury to enquire, whether the evidence supports any one of the charges. It is said, indeed, that the law on which the indictment is founded, is so inaccurately penned, that it cannot be understood without supplying certain material words ; and it is, undoubtedly, true, that although, in a common case, on a mere question of property (as in the case of a Will) the rule of construction is according to the sense of the instrument; yet, a law constituting a crime, must be strictly and lite*91rally interpreted and pursued. The obscure passage in the Act of Assembly would be rendered perspicuous and intelligible, without the addition of any words, by expunging the semicolon, and the monosyllable “or ”: But even that is unnecessary to support the prosecution ; since the words spoken tended to excite resistance to the Government of this Commonwealth, to persuade the audience to return to a dependence upon the Crown of Great Britain, and to favor the enemy ; which are distinct and substantive charges of misprision of treason.
It is proper to add, that the words must be spoken with a malicious and mischievous intention, in order to render them criminal: A mere loose and idle conversation without any wickedness of heart, may be indiscreet and reprehensible, but ought not to be construed into misprision of treason. On the other hand, drunkenness is no justification, or excuse, for committing the offence; to allow it as such, would open a door for the practice of the greatest enormities with impunity.
Verdict, Guilty;